DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (“Yong”) (U.S. Patent Application Publication Number 2020/0184921), Tu et al. (“Tu”) (U.S. Patent Application Publication Number 2008/0134237), and Suga (U.S. Patent Application Publication Number 2010/0090849).
Regarding Claims 1, 8, and 14, Yong discloses a signal channel switching method, comprising: 
establishing a data connection with a first external device (Figure 1, item 12) connected to a first hot plug pin (Figure 1, item 46); 
wherein the first hot plug pin is a hot plug pin of a high definition multimedia (HDMI) interface (Figure 1, item 46) of a display terminal (Figure 1, item 14), and the first external device is connected to the display terminal through an HDMI wire (Figure 1, item 44);
obtaining a first voltage detected by a second hot plug pin (Figure 1, item 48; i.e., a voltage sent from smartphone 10 to USB-C port 50), and judging whether the first voltage conforms to a preset rule (paragraphs 0022-0023; i.e., judging whether the peripheral display 14 is allowed to switch to USB-C port 50), wherein the second hot plug pin is a hot plug pin of another HDMI interface of the display terminal (i.e., it would have been obvious to one of ordinary skill in the art to have utilized another HDMI port instead of a USB-C port because HDMI is more widely used that USB-C for displaying information), and 
obtaining information of a second external device and obtaining information of a second external device connected with the second hot plug pin (Figure 1, item 10, paragraph 0023);
cutting off the data connection with the first external device and establishing a data connection with the second external device according to the information of the second external device (paragraph 0023; i.e., the peripheral display 14 may choose to switch to the smartphone 10 to display information if it has a default priority or if the user selects the smartphone 10 to display); 
receiving display information sent by the second external device (paragraph 0023); 
determining an optimization rule corresponding to the information of the second external device (paragraph 0023; i.e., determining the optimized resolution to display on peripheral display 14 from smartphone 10); and
decoding the display information according to the optimization rule to generate an optimized display picture (Figure 1, items 54 and 56, paragraph 0023; i.e., the scalar 56 and timing controller 54 decode the information received from the smartphone 10 at USB-C port 50 and provide an optimized display resolution to display on peripheral display 14).
Yong does not expressly disclose extended display identification data (EDID) information stored in a memory of the first external device is read by the display terminal through a data channel in the HDMI, when detecting that the EDID information matches pre-read EDID information in the display terminal, the data connection with the first external device is established; and
judging whether the first voltage conforms to a preset rule comprises:
judging whether the first voltage reaches a preset voltage, and determining that the first voltage reaches the preset voltage and judging whether a duration of the first voltage is greater than a preset time;
determining that the duration of the first voltage is greater than the preset time.
In the same field of endeavor (e.g., HDMI connection techniques), Tu teaches extended display identification data (EDID) information stored in a memory of the first external device is read by the display terminal through a data channel in the HDMI (Figure 9, item 404, paragraph 0041; i.e., the personality adapter 104 connects to the TV 102 through an HDMI cable), when detecting that the EDID information matches pre-read EDID information in the display terminal, the data connection with the first external device is established (paragraphs 0119 and 0121-0124; i.e., the TV 102 contains a table of approved personality adapters EDID information; this list is consulted to verify if the attached personality adapter 104 is allowed to communicate with the TV 102).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tu’s teachings of Yong with the teachings of HDMI connection techniques, for the purpose of ensuring that only authorized devices are able to communicate with the display device (see Tu, paragraph 0118).
Also in the same field of endeavor (e.g., HDMI connection techniques), Suga teaches judging whether the first voltage conforms to a preset rule comprises:
judging whether the first voltage reaches a preset voltage, and determining that the first voltage reaches the preset voltage and judging whether a duration of the first voltage is greater than a preset time;
determining that the duration of the first voltage is greater than the preset time (paragraphs 0078, 0080, and 0083; i.e., the HDMI device is considered to be properly connected to the TV receiver 101 if the 5VPWR line is maintained at a high voltage for a predetermined amount of time).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Suga’s teachings of HDMI connection techniques with the teachings of Yong, for the purpose of being able to detect an erroneous connection, which could prevent loss of data since the connection would not be established.

Regarding Claims 2, 9, and 15, Suga teaches wherein obtaining a first voltage detected by a second hot plug pin, and judging whether the first voltage conforms to a preset rule comprises: obtaining the first voltage detected by the second hot plug pin and judging whether the first voltage is higher than a first preset voltage; and if the first voltage is higher than the first preset voltage, recording a duration of the first voltage and judging whether the duration is greater than a preset time (paragraphs 0078, 0080, and 0083).

Regarding Claims 3, 10, and 16, Yong discloses wherein, after if the first voltage conforms to the preset rule, obtaining information of a second external device connected to the second hot plug pin, the method further comprises: obtaining user setting information, and judging whether a signal channel switching is allowed according to the user setting information; and if the signal channel switching is allowed, executing the operation of cutting off the data connection with the first external device and establishing a data connection with the second external device according to the information of the second external device (paragraphs 0022-0023).

Regarding Claims 4, 11, and 17, Yong discloses wherein, prior to cutting off the data connection with the first external device and establishing a data connection with the second external device according to the information of the second external device, the method further comprises: judging priority orders of the first external device and the second external device according to a pre-stored priority table; and if the second external device takes precedence over the first external device, performing the operation of cutting off the data connection with the first external device and establishing a data connection with the second external device according to the information of the second external device (paragraphs 0022-0023).

Regarding Claims 6, 13, and 19, Yong discloses wherein decoding the display information according to the optimization rule to generate an optimized display picture comprises: obtaining a second voltage detected by a third hot plug pin, and judging whether the second voltage conforms to the preset rule; if the second voltage conforms to the preset rule, obtaining information of a third external device connected with the third hot plug pin; and cutting off the data connection with the second external device and establishing a data connection with the third external device according to the information of the third external device (Figure 1, item 48, paragraphs 0022-0023; i.e., if the DP port 48 has a higher priority than both the HDMI port 46 and the USB-C port 50, then the device that is attached to it will be displayed on peripheral display 14).

Regarding Claim 7, Yong discloses wherein, after cutting off the data connection with the second external device and establishing a data connection with the third external device according to the information of the third external device, the method further comprises: receiving an external device switching command sent by a user; and establishing a data connection with an external device corresponding to the external device switching command (Figure 1, item 64, paragraph 0023; i.e., the user may select any external device that is connected to peripheral display 14 by selecting the appropriate choice on interface 64).

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yong, Tu, and Suga as applied to Claims 1, 8, and 14, and further in view of Lim et al. (“Lim”) (U.S. Patent Application Publication Number 2017/0132749).
Regarding Claims 5, 12, and 18, Yong, Tu, and Suga do not expressly disclose wherein the information of the second external device comprises EDID information, and if the first voltage conforms to a preset rule, obtaining information of a second external device connected with the second hot plug pin comprises: if the first voltage conforms to the preset rule, obtaining the EDID information of the second external device connected with the second hot plug pin; analyzing the EDID information and judging whether the EDID information matches pre-read EDID information; and if the EDID information matches the pre-read EDID information, executing the operation of cutting off the data connection with the first external device and establishing a data connection with the second external device according to the information of the second external device.  
In the same field of endeavor (e.g., display switching techniques), Lim teaches wherein the information of the second external device comprises EDID information, and if the first voltage conforms to a preset rule, obtaining information of a second external device connected with the second hot plug pin comprises: if the first voltage conforms to the preset rule, obtaining the EDID information of the second external device connected with the second hot plug pin; analyzing the EDID information and judging whether the EDID information matches pre-read EDID information; and if the EDID information matches the pre-read EDID information, executing the operation of cutting off the data connection with the first external device and establishing a data connection with the second external device according to the information of the second external device (paragraphs 0114-0115 and 0124).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Lim’s teachings of display switching techniques with the teachings of Yong, Tu, and Suga, for the purpose of providing an efficient method to determine which external device to switch to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each of the prior art references disclose methods for exchanging EDID information and/or incorporating debounce circuits in HDMI systems.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186